OPDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 6, 14, and 20 objected to because of the following informalities:  
In claim 4 line 2, “provided another process operator” should read “provided by another process operator”.  
In claim 6 line 7, it is unclear if the “a process operator” is the same or different from the “particular process operator” of claim 1. If it is the same, it should reiterate “the particular process operator”. If different, “a second process operator” or similar would be more appropriate.
In claim 14 line 4, “to select a selected on of” should read “to select one of”.
In claim 20 line 1, “claim 1” should read “claim 19” as the claim recites the “non-transitory, computer-readable medium” embodiment of claim 19 rather than the method embodiment of claim 1. For the sake of compact prosecution, claim 20 is interpreted as depending from claim 19.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “better” in claim 5, line 6 is a subjective term which renders the claim indefinite. The term “better” is not defined by the claim, the specification does not provide a standard for ascertaining the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the measurement of “better” is subjective as different individuals of ordinary skill have different measurements of “better” and a relative standard to compare the “better” response to. Additionally, what is “better” from one control action response to another is not defined by the claim or specification. For the sake of prosecution, a “better control action response” is interpreted as a faster or more efficient response compared to a standard or average response.
Similarly, the term “best” in claim 6, line 9 is a subjective term which renders the claim indefinite. The term “best” is not defined by the claim, the specification does not provide a standard for ascertaining the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the measurement of “best” is subjective as different individuals of ordinary skill have different measurements of “best” and a relative standard to compare the “best” response to. Additionally, what is “best” from one control action response to another is not defined by the claim or specification. For the sake of prosecution, a “best control action response” is interpreted as fastest or most efficient response compared to a standard or average response within a category.
In claim 11 line 8, the limitation “each of at least some” renders the claim indefinite as “each” and “at least some” have conflicting meanings/definitions wherein the limitation can mean either creating a profile for each of the responses missed the benchmark or creating a profile for at least some of the responses that missed the benchmark. For the sake of compact prosecution, the limitation is interpreted as “creating a simulation profile for at least some of the control action responses that do not meet the corresponding benchmark”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mariswamy et al. (US PGPub 20180299875), hereinafter referred to as Mariswamy, in view of Asenjo et al. (US PGPub 20140335480), hereinafter referred to as Asenjo.
In regards to claim 1, Mariswamy teaches a method for training process operators (Paragraphs 0036, 0038 teach the process and tool help to improve user safety and alarm management) that provide control action responses in response to process abnormalities of an industrial process, the method comprising: 
monitoring the industrial process for an occurrence of a particular process abnormality (Abstract; Paragraph 0050 teaches the system retrieves “historical data” (monitoring data) associated with the industrial process); 
in response to finding the occurrence of the particular process abnormality (Abstract; Paragraph 0050 teaches the system retrieves “historical data” (monitoring data) which includes alarms (abnormalities)), monitoring a control action response provided by a particular process operator (Paragraph 0052 teaches the historical data including alarms are associated with the user (particular operator)); 
determining whether the control action response provided by the particular process operator meets a benchmark control action response (Paragraphs 0016, 0049 teach the alarms and altered properties (response) can be compared to “acceptable behavior” (a benchmark)); and 
creating a simulation profile (Paragraphs 0016, 0040 teach creating a simulation with properties and models for the industrial process) that when entered into a process simulator that is configured to simulate the industrial process (Paragraph 0040), recreates the occurrence of the particular process abnormality in the process simulator (Paragraph 0041 teaches the simulation tool can generate simulated alarms based on the industrial process including the recorded alarms in the historical data (see paragraph 0052)) to allow the particular process operator to practice providing control action responses in response to the particular process abnormality (Paragraphs 0041, 0045 teach the user can input if the behavior is approved and generated the appropriate action).
Mariswamy may not explicitly teach when the control action response provided by the particular process operator does not meet the benchmark control action response. However, Asenjo teaches an industrial process performance enhancement system and method including training users when the control action response provided by the particular process operator does not meet the benchmark control action response (Paragraph 0050 teaches the system determines if the user’s actions are less than favorable or are unsafe and then provides the appropriate training which includes training simulations (see paragraph 0063)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy to incorporate the teachings of Asenjo by incorporating the training simulations based on user performance with the simulations of Mariswamy, as both references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy by having the simulations be presented to users for training purposes to improve user actions and performance. The simulations being presented to the user based on the user failing to meet a favorable standard (benchmark). Upon such modification, the method and system of Mariswamy would include when the control action response provided by the particular process operator does not meet the benchmark control action response, creating a simulation profile that when entered into a process simulator that is configured to simulate the industrial process, recreates the occurrence of the particular process abnormality in the process simulator to allow the particular process operator to practice providing control action responses in response to the particular process abnormality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Asenjo with Mariswamy’s system and method in order to improve user performance and improve the overall efficiency of the industrial system and process.
In regards to claim 2, Mariswamy further teaches wherein the particular process abnormality corresponds to an alarm event (Abstract; Paragraph 0027).
In regards to claim 3, Mariswamy further teaches wherein the particular process abnormality corresponds to a set of process operating conditions (Paragraphs 0025, 0036, 0038 teach the system includes storing information including the conditions and properties of the system including the “conditions to be met for an alarm to be generated” and “operating conditions of a facility”).
In regards to claim 4, Mariswamy does not explicitly teach wherein the benchmark control action response is based at least in part on a control action response provided by another process operator. However, Asenjo further teaches wherein the benchmark control action response is based at least in part on a control action response provided by another process operator (Paragraphs 0033, 0144 teach the system includes comparing user actions to those of other users/operators and comparing to see if the performance is the same or substantially the same as another user).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy to incorporate the teachings of Asenjo by incorporating the training simulations based on user performance with the simulations of Mariswamy, as both references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy by having the simulations be presented to users for training purposes to improve user actions and performance. Further, the performance standard can be based on other operators. Upon such modification, the method and system of Mariswamy would include wherein the benchmark control action response is based at least in part on a control action response provided by another process operator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Asenjo with Mariswamy’s system and method in order to improve user performance and improve the overall efficiency of the industrial system and process.
In regards to claim 5, Mariswamy further teaches further comprises: 
monitoring the industrial process for the occurrence of the particular process abnormality over time (Abstract; Paragraph 0050 teaches the system retrieves “historical data” (monitoring data) associated with the industrial process including particular components and alarms (see paragraphs 0028)); 
Mariswamy does not explicitly teach in response to finding each of a plurality of occurrences of the particular process abnormality, monitoring the control action response of a corresponding process operator; and determining one or more of the control action responses as being better control action responses; and determine the benchmark control action response based at least in part on one or more of the control action responses that are determined to be better control action responses. However, Asenjo teaches in response to finding each of a plurality of occurrences of the particular process abnormality (Paragraphs 0098, 0105 teach the system can include multiple industrial devices and the collected data thereby includes multiple (a plurality) of alarms, faults, and variables), monitoring the control action response of a corresponding process operator (Paragraphs 0053, 0082 teach monitoring users including those in need of performance enhancement (the corresponding user with the abnormality or below benchmark performance); and determining one or more of the control action responses as being better control action responses (Paragraph 0068 teaches the system can determine or identify performances (actions) that are better than the others); and determine the benchmark control action response (Paragraph 0035, 0058 teach the system can include preferred user results and user actions that the performance enhancement is designed to train a user to perform at the same or better performance) based at least in part on one or more of the control action responses that are determined to be better control action responses (Paragraphs 0035, 0058).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy to incorporate the teachings of Asenjo by incorporating the training simulations based on user performance with the simulations of Mariswamy, as both references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy by having the simulations be presented to users for training purposes to improve user actions and performance. Further, the system would include monitoring the performance of a plurality of users to determine a preferred user action and result that are used as the standard to enhance other users’ performance when they perform less than the standard. Upon such modification, the method and system of Mariswamy would include in response to finding each of a plurality of occurrences of the particular process abnormality, monitoring the control action response of a corresponding process operator; and determining one or more of the control action responses as being better control action responses; and determine the benchmark control action response based at least in part on one or more of the control action responses that are determined to be better control action responses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Asenjo with Mariswamy’s system and method in order to improve user performance and improve the overall efficiency of the industrial system and process.
In regards to claim 7, Mariswamy further teaches wherein the simulation profile comprises one or more process values (Paragraphs 0026, 0040 teach the system can measure process variable values when alarms occur and include the values in the simulations) and/or one or more process operating conditions (Paragraphs 0036, 0044 teach the system can record the conditions of the process when an alarm occurs and recreate the conditions in the simulation) of the industrial process that correspond to the particular process abnormality (Paragraphs 0026, 0036 teach the values and conditions can be recorded when an alarm or abnormal situation occurs).
In regards to claim 8, Mariswamy further teaches wherein the process simulator comprises a process model for modeling the industrial process (Paragraph 0040 teaches the simulation includes process and mathematical models), and is further configured to read the simulation profile (Paragraph 0040) and use the process model and the one or more process values and/or one or more process operating conditions to recreate the occurrence of the particular process abnormality in the process simulator (Paragraph 0040-0041 teaches the models and simulation are used to identify and generate simulated alarms and simulations of the industrial process).
In regards to claim 9, Mariswamy further teaches wherein the process simulator further comprises a user interface for accepting a simulated control action response provided by the particular process operator (Paragraph 0048; user interface that allows a user to enter changes), with the process simulator simulating a reaction of the industrial process to the simulated control action response (Paragraphs 0027, 0045 teach the changes can be implemented in the simulation for a user to see how the generated system reacts).
In regards to claim 10, Mariswamy further teaches wherein monitoring the industrial process comprises monitoring one or more process values of the industrial process (Paragraphs 0026, 0040 teaches the system monitors the process variable values and changes in the values by the simulation), and the control action response comprises changing a control input value of the industrial process (Paragraph 0043 teaches the simulation includes defining and receiving input variables and values).
In regards to claim 11, Mariswamy teaches a method for training process operators that provide control action responses in response to process abnormalities of an industrial process (see prior art rejection of claim 1 above), the method comprising: 
monitoring the industrial process for an occurrence of process abnormalities over time (Abstract; Paragraph 0050 teaches the system retrieves “historical data” (monitoring data) associated with the industrial process); 
in response to each of the process abnormalities, monitoring a control action response provided by a corresponding process operator (Paragraph 0052 teaches the historical data including alarms are associated with the user (particular operator)); 
determining whether each of the control action responses meets a corresponding benchmark (Paragraphs 0016, 0049 teach the alarms and altered properties (response) can be compared to “acceptable behavior” (a benchmark)); and 
creating a simulation profile for each of at least some of the control action responses (Paragraphs 0016, 0040 teach creating a simulation with properties and models for the industrial process), wherein each simulation profile, when entered into a process simulator that is configured to simulate the industrial process (Paragraph 0040), recreates the corresponding process abnormality in the process simulator (Paragraph 0041 teaches the simulation tool can generate simulated alarms based on the industrial process including the recorded alarms in the historical data (see paragraph 0052)) to allow a process operator to practice providing control action responses in response to the corresponding process abnormality (Paragraphs 0041, 0045 teach the user can input if the behavior is approved and generated the appropriate action).
Mariswamy does not explicitly teach creating a simulation profile for each of at least some of the control action responses that do not meet the corresponding benchmark. However, Asenjo teaches an industrial process performance enhancement system and method including training users creating a simulation profile for each of at least some of the control action responses that do not meet the corresponding benchmark (Paragraph 0050 teaches the system determines if the user’s actions are less than favorable or are unsafe and then provides the appropriate training which includes training simulations (see paragraph 0063)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy to incorporate the teachings of Asenjo by incorporating the training simulations based on user performance with the simulations of Mariswamy, as both references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy by having the simulations be presented to users for training purposes to improve user actions and performance. The simulations being presented to the user based on the user failing to meet a favorable standard (benchmark). Upon such modification, the method and system of Mariswamy would include creating a simulation profile for each of at least some of the control action responses that do not meet the corresponding benchmark. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Asenjo with Mariswamy’s system and method in order to improve user performance and improve the overall efficiency of the industrial system and process.
In regards to claim 12, Mariswamy further teaches identifying a current state of the process associated with an operator (paragraph 0023) and the historical data includes the collected properties and data with the identified alarms, the properties reasonably including the identified/associated operator (paragraph 0050) but does not explicitly teach further comprising storing an identifier for each of the process abnormalities, the identifier identifying the corresponding process operator that provided the control action response for the corresponding process abnormality. However, Asenjo further teaches further comprising storing an identifier for each of the process abnormalities (Paragraph 0053 teaches the captured human activity data includes identifiers for the users and would include when the user triggers alarm/abnormal events from Mariswamy as discussed below), the identifier identifying the corresponding process operator that provided the control action response for the corresponding process abnormality (Paragraph 0053).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy to incorporate the teachings of Asenjo by incorporating identifiers of users while recording the data on user activity and performance as part of the industrial process, as both references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy by including user identifiers with recorded data while monitoring the industrial process. Upon such modification, the method and system of Mariswamy would include further comprising storing an identifier for each of the process abnormalities, the identifier identifying the corresponding process operator that provided the control action response for the corresponding process abnormality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Asenjo with Mariswamy’s system and method in order to better manage and sort the monitored data and improve data analysis by associating relevant data with the corresponding users/operators.
In regards to claim 13, Mariswamy further teaches further comprising maintaining a listing of process abnormalities (Paragraph 0044 teaches the system includes a listing of simulated alarms and comparing to the actual alarms) and corresponding control action responses (Paragraph 0052 teaches the list of alarms includes details for the alarms including the cause of each alarm and process variable values which could reasonably include the associated operator (additionally included in Asenjo, see prior art rejection of claim 12)) but does not teach that did not meet the corresponding benchmark for each process operator (see prior art rejection of claim 11 for Asenjo teaching the operator’s responses not meeting the benchmark). 
In regards to claim 15, Mariswamy further teaches wherein the industrial process is controlled by a Distributed Control System (DCS) (Paragraphs 0003, 0015).
In regards to claim 16, Mariswamy further teaches wherein the control action response comprises changing a single control input value of the industrial process to control a single process value (Paragraphs 0021-0022, 0027, 0048 teach the system can include one or more sensors, one or more controllers, one or more alarms, and one or more properties such that one controller can control one actuator (0021) or one change (input) can affect one property (process value) thereby the combinations include one to one control systems).
In regards to claim 17, Mariswamy further teaches wherein the control action response comprises changing multiple control input values of the industrial process to control a single process value (Paragraphs 0021-0022, 0027, 0048 teach the system can include one or more sensors, one or more controllers, one or more alarms, and one or more properties such that more than one controller can control one actuator (0021) or more than one change (input) can affect one property (process value) thereby the combinations include multiple to one control systems).
In regards to claim 18, Mariswamy further teaches wherein the control action response comprises changing multiple control input values of the industrial process to control multiple process values (Paragraphs 0021-0022, 0027, 0048 teach the system can include one or more sensors, one or more controllers, one or more alarms, and one or more properties such that more than one controller can control more than one actuator (0021) or more than one change (input) can affect more than one property (process value) thereby the combinations include multiple to multiple control systems).
In regards to claim 19, Mariswamy teaches a non-transitory, computer-readable medium (Paragraphs 0007, 0057) including instructions that when executed by a processor cause the processor (Paragraphs 0007, 0057) to: 
monitor an industrial process for an occurrence of a particular process abnormality (Abstract; Paragraph 0050 teaches the system retrieves “historical data” (monitoring data) associated with the industrial process); 
in response to finding the occurrence of the particular process abnormality (Abstract; Paragraph 0050 teaches the system retrieves “historical data” (monitoring data) which includes alarms (abnormalities)), monitoring a control action response provided by a particular process operator (Paragraph 0052 teaches the historical data including alarms are associated with the user (particular operator)); 
determining whether the control action response provided by the particular process operator meets a predetermined benchmark (Paragraphs 0016, 0049 teach the alarms and altered properties (response) can be compared to “acceptable behavior” (a benchmark)); and 
creating a simulation profile (Paragraphs 0016, 0040 teach creating a simulation with properties and models for the industrial process) that when entered into a process simulator that is configured to simulate the industrial process (Paragraph 0040), recreates the occurrence of the particular process abnormality in the process simulator (Paragraph 0041 teaches the simulation tool can generate simulated alarms based on the industrial process including the recorded alarms in the historical data (see paragraph 0052)) to allow the particular process operator to practice providing control action responses in response to the particular process abnormality (Paragraphs 0041, 0045 teach the user can input if the behavior is approved and generated the appropriate action).
Mariswamy may not explicitly teach when the control action response provided by the particular process operator does not meet the benchmark control action response. However, Asenjo teaches an industrial process performance enhancement system and method including training users when the control action response provided by the particular process operator does not meet the benchmark control action response (Paragraph 0050 teaches the system determines if the user’s actions are less than favorable or are unsafe and then provides the appropriate training which includes training simulations (see paragraph 0063)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy to incorporate the teachings of Asenjo by incorporating the training simulations based on user performance with the simulations of Mariswamy, as both references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy by having the simulations be presented to users for training purposes to improve user actions and performance. The simulations being presented to the user based on the user failing to meet a favorable standard (benchmark). Upon such modification, the method and system of Mariswamy would include when the control action response provided by the particular process operator does not meet the benchmark control action response, creating a simulation profile that when entered into a process simulator that is configured to simulate the industrial process, recreates the occurrence of the particular process abnormality in the process simulator to allow the particular process operator to practice providing control action responses in response to the particular process abnormality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Asenjo with Mariswamy’s system and method in order to improve user performance and improve the overall efficiency of the industrial system and process.
In regards to claim 20, Mariswamy further teaches wherein the particular process abnormality corresponds to an alarm event (Abstract; Paragraph 0027).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mariswamy in view of Asenjo as applied to claim 1 above, and further in view of Starr (US PGPub 20140336984).
In regards to claim 6, Mariswamy further teaches further comprising: 
monitoring the industrial process for the occurrence of each of a plurality of process abnormalities over time (Abstract; Paragraph 0050 teaches the system retrieves “historical data” (monitoring data) associated with the industrial process including particular components and alarms (see paragraphs 0028)); 
categorizing each occurrence of the plurality of process abnormalities into one of two or more categories (Paragraph 0036 teaches the alarms (abnormalities) can be stored and generated including defining the properties of the alarms) based on one or more process operating conditions (Paragraphs 0025, 0036, 0038 teach the system includes storing information including the conditions and properties of the system including the “conditions to be met for an alarm to be generated” and “operating conditions of a facility”); and
in response to finding each occurrence of the plurality of process abnormalities, storing the control action response entered by a process operator (Paragraphs 0023, 0052 teach the system can include operate interaction with the controllers and system and thereby the interactions (responses) to alarms and the alarms are recorded within the historical data of the industrial process).
Mariswamy does not explicitly teach categorizing each occurrence of the plurality of process abnormalities into one of two or more categories based on an abnormality type; for each of the two or more categories, comparing the control action responses for that category to determine one or more best control action responses for that category; and determining a benchmark control action response for each of the two or more categories from the one or more best control action responses of that category. However, Asenjo further teaches for each of the two or more categories, comparing the control action responses for that category to determine one or more best control action responses for that category (Paragraphs 0050, 0111 teach the system includes determining the favorable user actions include the most efficient to be used as the comparison for other users and includes the data being broken down by types); and determining a benchmark control action response for each of the two or more categories from the one or more best control action responses of that category (Paragraphs 0033, 0144 teach the system includes comparing user actions to those of other users/operators and comparing to see if the performance is the same or substantially the same as another user which includes the favorable (more/most efficient) user actions).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy to incorporate the teachings of Asenjo by incorporating the training simulations based on user performance with the simulations of Mariswamy, as both references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy by having the simulations be presented to users for training purposes to improve user actions and performance. Further, the system would include monitoring the performance of a plurality of users to determine a preferred user action and result that are used as the standard to enhance other users’ performance when they perform less than the standard. Upon such modification, the method and system of Mariswamy would include for each of the two or more categories, comparing the control action responses for that category to determine one or more best control action responses for that category; and determining a benchmark control action response for each of the two or more categories from the one or more best control action responses of that category. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Asenjo with Mariswamy’s system and method in order to improve user performance and improve the overall efficiency of the industrial system and process.
Mariswamy in view of Asenjo does not explicitly teach categorizing each occurrence of the plurality of process abnormalities into one of two or more categories based on an abnormality type. However, Starr teaches an industrial process monitoring system for monitoring performance including alarms and abnormalities including categorizing each occurrence of the plurality of process abnormalities into one of two or more categories based on an abnormality type (Paragraphs 0027, 0037 teach sorting the alarms (abnormalities) into categories and different classifications based on the alarm type).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy in view of Asenjo to incorporate the teachings of Starr by incorporating the industrial process monitoring system including classifying the alarm/abnormality data into categories, as the references and the claimed invention are directed to industrial process management systems. One of ordinary skill in the art would modify Mariswamy in view of Asenjo by including the alarms of Mariswamy being classified and categorized into classifications and categories based on the alarm types. Upon such modification, the method and system of Mariswamy in view of Asenjo would include categorizing each occurrence of the plurality of process abnormalities into one of two or more categories based on an abnormality type. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Starr with Mariswamy in view of Asenjo’s system and method in order to improve system data handling and provided further insight into the alarm data by grouping related alarms to further compare and analyze user actions.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mariswamy in view of Asenjo as applied to claim 13 above, and further in view of Scott et al. (US PGPub 20100004759), hereinafter referred to as Scott.
In regards to claim 14, Mariswamy further teaches further comprising: 
displaying those process abnormalities in the listing of process abnormalities that correspond to a particular process operator on a display (Paragraph 0044 teaches a visualization tool for displaying the listing to a user the data corresponding to particular process operators included in the alarm details per the rejection of claim 12 and 13 above); and 
recreate the process abnormality in the process simulator (Paragraph 0041 teaches the simulation tool can generate simulated alarms based on the industrial process including the recorded alarms in the historical data (see paragraph 0052)) and allow the particular process operator to practice providing control action responses in response to the selected process abnormality (Paragraphs 0041, 0045 teach the user can input if the behavior is approved and generated the appropriate action).
Mariswamy and Mariswamy in view of Asenjo do not explicitly teach allowing the particular process operator to select one of the displayed process abnormalities; and recreate the selected process abnormality in the process simulator. However, Scott teaches a process plant management system (abstract; paragraph 0026) that includes simulating processes for training personnel (paragraph 0004) and allowing the particular process operator to select one of the displayed process abnormalities (Paragraph 0068 teaches selecting an alarm from a list of alarms); and recreate the selected process abnormality in the process simulator (Paragraphs 0004, 0068, see further below).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy in view of Asenjo to incorporate the teachings of Scott by incorporating the user interface including the list of abnormalities and allowing a user to select an alarm/abnormality for more information and to simulate the selected alarm/abnormality, as the references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy in view of Asenjo by having list of alarm/abnormalities be selectable such that a user could select an alarm/abnormality and have the selection be simulated for training purposes. Upon such modification, the method and system of Mariswamy in view of Asenjo would include allowing the particular process operator to select one of the displayed process abnormalities; and recreate the selected process abnormality in the process simulator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Scott with Mariswamy in view of Asenjo’s system and method in order to allow users to select their desired training and gain training on areas of concern and improvement.
Conclusion
Accordingly, claims 4, 6, 14, and 20 are object to and claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715